Citation Nr: 1044128	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  He 
has recognized service in Vietnam and his decorations include the 
Combat Infantryman's Badge.

The appeal initially came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Veteran testified before the undersigned in March 
2005, and a transcript of that hearing is contained in the claims 
folder.

In May 2005, the Board denied the Veteran's claim for service 
connection for a low back disability.  The Veteran filed an 
appeal of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006, the parties to the 
appeal filed a Joint Motion for Remand (Motion).  In a December 
2006 Order, the Court granted the Motion and remanded the matter 
to the Board.  

The Board remanded the Veteran's appeal in July 2007 in order to 
comply with the instructions in the November 2006 Joint Motion.  
After the requested development was completed, the appeal was 
returned to the Board, where his claim was again denied in a 
February 2008 decision.  

The February 2008 Board decision was appealed to the Court.  In a 
May 2010 Memorandum Decision, the Court vacated the February 2008 
Board decision.  The Veteran's appeal has now been returned to 
the Board for action consistent with the May 2010 decision of the 
Court. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's attorney has argued that the November 2007 VA 
examination and medical opinion is not competent medical 
evidence.  He notes that this examination was conducted by a 
physician's assistant, and contends that a physician's assistant 
does not have the requisite training to make diagnoses or render 
the opinions that were requested by the Board in the July 2007 
remand.  

In the May 2010 decision, the Court declined to reach a decision 
as to the adequacy of the November 2007 VA examination.  However, 
the Court did note that the examination report was not signed by 
a physician as is required by procedures set forth in the VA 
Adjudication Procedures Manual (M21-1MR).  The Court advised the 
Board to review the adequacy of the November 2007 opinion and to 
consider whether or not an additional examination is necessary.  

The Board does not concede that an examination or opinion from a 
physician's assistant is necessarily inadequate.  However, in 
view of both the Veteran's desire for an examination by a 
physician and the Court's observance that the procedures of M21-
1MR were not strictly followed; the Board believes that the 
Veteran should be scheduled for another examination to be 
conducted by a physician. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  The 
examination MUST be conducted by a 
physician.  The claims folder, including 
the service treatment and post-service 
medical records, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether the Veteran has any current low 
back disabilities that are as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the Veteran's 
service.  If it appears that the pathology 
had its onset at some time after service 
and is unrelated thereto, that should be 
noted in the record.  The examiner should 
note the August 2002 letter from the 
Veteran's private physician that opined 
the Veteran's back disability began in 
service.  If the examiner's opinion 
differs from that of the private 
physician, the reasons and bases that 
distinguish the opinions should be 
provided.  The examiner should also note 
the lay statements that purport to show 
that the Veteran sustained a back 
disability in service and has exhibited 
continuity of symptomatology since 
discharge from service.  If the examiner's 
opinion differs from those of the lay 
statements, the reasons and bases that 
distinguish the opinions should be 
provided, and the examiner is invited to 
comment on the adequacy of the lay 
statements to establish a continuity of 
symptomatology between discharge from 
service and the present for the Veteran's 
claimed back disability. 

Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

2.  After completing the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


